DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
Method for estimating a voltage of a battery, wherein 
- a given electrochemical battery model is provided, wherein one parameter of the electrochemical battery model is an open circuit potential, 
- the open circuit potential is linearized, 
- the voltage of the battery is estimated by means of the electrochemical battery model with the linearized open circuit potential.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.
For example, while the steps of “a given electrochemical battery model is provided, wherein one parameter of the electrochemical battery model is an open circuit potential (mathematical model based on mathematical relationship of the parameter),
the open circuit potential is linearized” are treated by the Examiner as belonging to mathematical concept grouping, while the step of “the voltage of the battery is estimated by means of the electrochemical battery model with the linearized open circuit potential” (observation based on linearized data) are treated as belonging to mental process grouping.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise no additional elements.
In conclusion, the lack of additional elements, do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical 
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis). 
The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-11 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 20160006275 A1), hereinafter "Lee".

Regarding Claim 1, Lee teaches a method for estimating a voltage of a battery (Lee [0022] A vehicle battery measurement method may be implemented to eliminate the need for extensive offline testing.), wherein 
- a given electrochemical battery model is provided, wherein one parameter of the electrochemical battery model is an open circuit potential (Lee [0022] The vehicle battery measurement method may use the battery model (e.g., a black box model, an equivalent circuit model, an electrochemical model, etc.) to measure the battery pack in the vehicle to obtain an open circuit voltage during operation and [0025] The battery model 202 may include one or more models including, but not limited to, an electrochemical model, an equivalent circuit model (e.g., a Randles Circuit Model), a black box model (e.g., an autoregressive model, a moving average model, an autoregressive moving average model, a neural network model), and/or a combination thereof.; also see [0048] The initialized parameters in the one or more modules may be predetermined values or stored values at the last key-off event. Before enabling the algorithms at a key-on event, the parameters should be initialized. For example, the battery management method may initialize several variables including, but not limited to, the OCV data points, voltage limits, current limits, SOC range, and/or other battery related parameters; [0049] At 506, the system may measure and/or estimate the OCV at a SOC data point using several types of sensors and/or algorithms. Once the system has received an OCV at a SOC data point, the system may calculate the SOC change from the time step of previous OCV measurement to the current time at step 508.; also see Fig. 2 506 Measure (Estimate) OCV at SOCk), 
- the open circuit potential is linearized (Lee [0027] FIG. 3 is a graph 300 illustrating an example of an identified open circuit voltage curve 308 using multiple open circuit voltage points 306 with respect to a SOC and interpolating the open circuit voltage points. The graph has an x-axis 302 representing SOC of the battery and a y-axis 304 representing open circuit voltage (herein known as OCV). An interpolation method may include, but is not limited to, linear, polynomial, and/or spline; also , 
- the voltage of the battery is estimated by means of the electrochemical battery model with the linearized open circuit potential (Lee [0023] In response to the measured open circuit voltage, the system may generate a battery open circuit voltage curve to provide information for predicting battery responses. For example, a battery terminal voltage at a given state of charge is a summation of an open circuit voltage and voltage changes caused by a battery current input profile. Other battery state variables, such as the state of charge and over potential, are computed using the measured open circuit voltage.).

Regarding Claim 2, Lee teaches wherein - the open circuit potential is linearized piece-wise with a given number of knots (Lee [0059] FIG. 8A is a graph 801 illustrating an identified OCV curve 804 using a small number of OCV measurements 802 based on a linear interpolation. The graph 801 has a x-axis 806 representing SOC of the battery and a y-axis 808 representing OCV test data points. The battery management system may generate a graph 801 of an estimated OCV curve 804 based on a predefined number of data points 802 requested by the system. For example, the system may request five, ten, fifteen, twenty, or fifty data points before generating the OCV curve 804. When the number of data is small, the linear interpolation cannot construct the OCV curve with sufficient accuracy; see Fig. 8A).

Regarding Claim 3, Lee teaches wherein the number of knots is four or five (For example, the system may request five, ten, fifteen, twenty, or fifty data points before generating the OCV curve 804.).

Regarding Claim 4, Lee teaches the knots are placed on points such that an overall squared- approximation error is minimized (Lee [0040] minimizing the error between estimated OCV points and measured OCV points as formulated; also see [0041-0042]).

Regarding Claim 11, Lee teaches a Device (1), wherein the device is designed to execute the method according to any one of the claim 1 (Lee [0046] he method 500 of controlling the battery parameter prediction in the hybrid electric vehicle may be implemented through a computer algorithm, machine executable code, or software instructions programmed into a suitable programmable logic device(s) of the vehicle, such as the vehicle control module, the hybrid control module, another controller in communication with the vehicle computing system, or a combination thereof; also see [0015]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (as stated above).

Regarding Claim 5, Lee does not explicitly teach wherein the overall squared- approximation error is minimized by means of the optimization objective function. 
However, Lee solves for overall squared- approximation error is minimized by means of the optimization objective function as an intermediate step, (Lee [0040] The parameters may be identified by solving an optimization problem with multiple constraints minimizing the error between estimated OCV points and measured OCV points as formulated. ; see numerator of Equation 5)

    PNG
    media_image1.png
    98
    492
    media_image1.png
    Greyscale
wherein λi is the point of the knot I (Lee [0041] N is the number of OCV measurements.), 
U(SOC) is a uni-variate non-linear function of the open circuit potential (Lee [0041] SOCi is the battery state-of-charge at the ith OCV measurement), wherein 
x ϵ [SOC0%,SOC100%] and SOC is the state of charge (Lee [0041] Equations 6c-6e; note that Eq. 6c is the open-circuit voltage at the ith measurement, with Eqs. 6e and 6f being the maximum and minimum open-circuit voltages.), 
err is the overall squared-approximation error (Lee [0040] Numerator of Equation (5); note that one of ordinary skill would recognize Equation (5) as the average error and that multiplying by its denominator N provides total error) and 
ωi(SOC) is the piece-wise linear function of the knot i (Lee [0041] wherein                         
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            O
                                            C
                                        
                                    
                                
                                ^
                            
                            (
                            
                                
                                    θ
                                
                                
                                    p
                                    ,
                                    i
                                
                            
                            ,
                            
                                
                                    θ
                                
                                
                                    n
                                    ,
                                    i
                                
                            
                            )
                        
                     is the estimated OCV at the ith measurement).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to recognize that integral error equation of the application is the continuous sum of errors, while the numerator of equation 5 of Lee is a discrete sum of errors. Therefore, Lee necessarily calculates the overall squared approximation error as an intermediate step.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (as stated above) in view of Guo et al (Single-Particle Model for a Lithium-Ion Cell: Thermal Behavior, 2011 J. Electrochem. Soc. 158 A122), hereinafter "Guo".

Regarding Claim 6, Lee is not relied upon to explicitly teach wherein the given electrochemical battery model is based on a single particle model.
Guo teaches wherein the given electrochemical battery model is based on a single particle model (Guo p. A122, Col. 2: para. 1 “In this work, the single-particle model is extended to include thermal effects by adding the energy balance equation to the SP model.”).
Lee teaches various battery models (Lee [0025] The battery model 202 may include one or more models including, but not limited to, an electrochemical model, an equivalent circuit model (e.g., a wherein the given electrochemical battery model is based on a single particle model, because the single particle improves computational run time of battery model analysis without compromising accuracy (Guo p. A122, Col. 1: para. 2) and teaching to specifically use a single-particle model would lead to a predictable solution.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (as stated above) in view of Speltino et al ("Comparison of reduced order lithium-ion battery models for control applications", DECISION AND CONTROL, 2009 HELD JOINTLY WITH THE 2009 28TH CHINESE CONTROL CONFERENCE. CDC/CCC 2009. PROCEEDINGS OF THE 48TH IEEE CONFERENCE ON, IEEE, PISCATAWAY, NJ, USA, 15 December 2009 (2009-12-15), pages 3276-3281, XP031620552, ISBN: 978-1-4244-3871-6, Section "II. Battery model formulation / A. Reduced order models"), hereinafter "Speltino".

Regarding Claim 7, Lee is not relied upon to teach wherein in the given electrochemical battery model the Lithium concentration in an electrolyte Ce is set as an average value.
Guo teaches wherein in the given electrochemical battery model the Lithium concentration in an electrolyte Ce is set as an average value (Speltino p. 3277, Col. 2: A. Reduced Order Models, para. 1, by assuming an high concentration of electrolyte material in the solution, the electrolyte concentration ce can be considered constant and its average value can be used).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Lee in view of Speltino to teach wherein in the given electrochemical battery model the Lithium concentration in an electrolyte Ce is set as an average value, because if 

Regarding Claim 8, Lee is not relied upon to explicitly teach wherein in the given electrochemical battery model the solid particle distribution is set to be a single sphere whose surface area is scaled to that of the porous electrode.
Speltino teaches wherein in the given electrochemical battery model the solid particle distribution is set to be a single sphere whose surface area is scaled to that of the porous electrode (Guo p. 3277, Col. 1: para. 1, “Due to their porous nature, the electrodes are represented as small spheres of active material along the electrode, with the chemical reactions occurring at the sphere surface [13].”).
It would have been obvious to one of ordinary skill, prior to the effective filing date of the instant application, to modify Lee in view of Speltino to teach wherein in the given electrochemical battery model the solid particle distribution is set to be a single sphere whose surface area is scaled to that of the porous electrode, because spherical diffusion impedance achieves a steady state for infinite diffusion (see Speltino References [5] Jacobsen et al. Conclusions).

Regarding Claim 9, Lee is not relied upon to explicitly teach wherein in the given electrochemical battery model the spatial dependence of Butler-Volmer equation is set as a constant.
Speltino teaches wherein in the given electrochemical battery model the spatial dependence of Butler-Volmer equation is set as a constant (Speltino p. 3277, Col. 2: A. Reduced Order Models, para. 2, “In accordance with the mean solid concentration, the spatial dependence of the Butler-Volmer .
It would have been obvious to one of ordinary skill, prior to the effective filing date of the instant application, to modify Lee in view of Speltino to teach wherein in the given electrochemical battery model the spatial dependence of Butler-Volmer equation is set as a constant, because considering the Butler-Volmer current as a constant satisfies the special integral for the anode or cathode (Speltino p. 3277, Col. 2: A. Reduced Order Models, para. 2).

Regarding Claim 10, Lee is not relied upon to explicitly teach wherein the given electrochemical battery model is based on the formula
                 
                    V
                    (
                    t
                    )
                    =
                     
                    (
                     
                    
                        
                            
                                
                                    η
                                
                                
                                    p
                                
                            
                        
                        -
                    
                    -
                     
                    
                        
                            
                                
                                    η
                                
                                
                                    n
                                
                            
                        
                        -
                    
                    )
                     
                    +
                     
                    (
                     
                    
                        
                            
                                
                                    ϕ
                                
                                
                                    e
                                
                                
                                    p
                                
                            
                        
                        -
                    
                    -
                    
                        
                            
                                
                                    ϕ
                                
                                
                                    e
                                
                                
                                    n
                                
                            
                        
                        -
                    
                     
                    )
                     
                    +
                     
                    [
                    
                        
                            U
                        
                        
                            p
                        
                    
                     
                    (
                    
                        
                            θ
                        
                        
                            p
                        
                    
                    )
                     
                    -
                     
                    
                        
                            U
                        
                        
                            n
                        
                    
                     
                    (
                    
                        
                            θ
                        
                        
                            n
                        
                    
                    ]
                     
                    -
                     
                    
                        
                            R
                        
                        
                            f
                        
                    
                    
                        
                            1
                        
                        
                            A
                        
                    
                
             
wherein                         
                            (
                             
                            
                                
                                    
                                        
                                            η
                                        
                                        
                                            p
                                        
                                    
                                
                                -
                            
                            -
                             
                            
                                
                                    
                                        
                                            η
                                        
                                        
                                            n
                                        
                                    
                                
                                -
                            
                            )
                             
                        
                    - is the difference between the positive and negative electrode over potentials, 
                        
                            (
                             
                            
                                
                                    
                                        
                                            ϕ
                                        
                                        
                                            e
                                        
                                        
                                            p
                                        
                                    
                                
                                -
                            
                            -
                            
                                
                                    
                                        
                                            ϕ
                                        
                                        
                                            e
                                        
                                        
                                            n
                                        
                                    
                                
                                -
                            
                             
                            )
                        
                     is the difference between the positive and negative electrolyte potentials, 
                        
                            [
                            
                                
                                    U
                                
                                
                                    p
                                
                            
                             
                            (
                            
                                
                                    θ
                                
                                
                                    p
                                
                            
                            )
                             
                            -
                             
                            
                                
                                    U
                                
                                
                                    n
                                
                            
                             
                            (
                            
                                
                                    θ
                                
                                
                                    n
                                
                            
                            ]
                             
                        
                     is the open circuit potential and 
                        
                            
                                
                                    R
                                
                                
                                    f
                                
                            
                            
                                
                                    1
                                
                                
                                    A
                                
                            
                        
                     is the resistance multiplied by the current divided by the electrode plate area.
Speltino teaches wherein the given electrochemical battery model is based on the formula
                
                    V
                    (
                    t
                    )
                    =
                     
                    (
                     
                    
                        
                            
                                
                                    η
                                
                                
                                    p
                                
                            
                        
                        -
                    
                    -
                     
                    
                        
                            
                                
                                    η
                                
                                
                                    n
                                
                            
                        
                        -
                    
                    )
                     
                    +
                     
                    (
                     
                    
                        
                            
                                
                                    ϕ
                                
                                
                                    e
                                
                                
                                    p
                                
                            
                        
                        -
                    
                    -
                    
                        
                            
                                
                                    ϕ
                                
                                
                                    e
                                
                                
                                    n
                                
                            
                        
                        -
                    
                     
                    )
                     
                    +
                     
                    [
                    
                        
                            U
                        
                        
                            p
                        
                    
                     
                    (
                    
                        
                            θ
                        
                        
                            p
                        
                    
                    )
                     
                    -
                     
                    
                        
                            U
                        
                        
                            n
                        
                    
                     
                    (
                    
                        
                            θ
                        
                        
                            n
                        
                    
                    ]
                     
                    -
                     
                    
                        
                            R
                        
                        
                            f
                        
                    
                    
                        
                            1
                        
                        
                            A
                        
                    
                
             
wherein                         
                            (
                             
                            
                                
                                    
                                        
                                            η
                                        
                                        
                                            p
                                        
                                    
                                
                                -
                            
                            -
                             
                            
                                
                                    
                                        
                                            η
                                        
                                        
                                            n
                                        
                                    
                                
                                -
                            
                            )
                             
                        
                    - is the difference between the positive and negative electrode over potentials, 
                        
                            (
                             
                            
                                
                                    
                                        
                                            ϕ
                                        
                                        
                                            e
                                        
                                        
                                            p
                                        
                                    
                                
                                -
                            
                            -
                            
                                
                                    
                                        
                                            ϕ
                                        
                                        
                                            e
                                        
                                        
                                            n
                                        
                                    
                                
                                -
                            
                             
                            )
                        
                     is the difference between the positive and negative electrolyte potentials, 
                        
                            [
                            
                                
                                    U
                                
                                
                                    p
                                
                            
                             
                            (
                            
                                
                                    θ
                                
                                
                                    p
                                
                            
                            )
                             
                            -
                             
                            
                                
                                    U
                                
                                
                                    n
                                
                            
                             
                            (
                            
                                
                                    θ
                                
                                
                                    n
                                
                            
                            ]
                             
                        
                     is the open circuit potential and 
                        
                            
                                
                                    R
                                
                                
                                    f
                                
                            
                            
                                
                                    1
                                
                                
                                    A
                                
                            
                        
                     is the resistance multiplied by the current divided by the electrode plate area (Speltino p. 3278, equation (12)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Lee in view of Speltino to explicitly teach wherein the given electrochemical battery model is based on the formula
                        
                            V
                            (
                            t
                            )
                            =
                             
                            (
                             
                            
                                
                                    
                                        
                                            η
                                        
                                        
                                            p
                                        
                                    
                                
                                -
                            
                            -
                             
                            
                                
                                    
                                        
                                            η
                                        
                                        
                                            n
                                        
                                    
                                
                                -
                            
                            )
                             
                            +
                             
                            (
                             
                            
                                
                                    
                                        
                                            ϕ
                                        
                                        
                                            e
                                        
                                        
                                            p
                                        
                                    
                                
                                -
                            
                            -
                            
                                
                                    
                                        
                                            ϕ
                                        
                                        
                                            e
                                        
                                        
                                            n
                                        
                                    
                                
                                -
                            
                             
                            )
                             
                            +
                             
                            [
                            
                                
                                    U
                                
                                
                                    p
                                
                            
                             
                            (
                            
                                
                                    θ
                                
                                
                                    p
                                
                            
                            )
                             
                            -
                             
                            
                                
                                    U
                                
                                
                                    n
                                
                            
                             
                            (
                            
                                
                                    θ
                                
                                
                                    n
                                
                            
                            ]
                             
                            -
                             
                            
                                
                                    R
                                
                                
                                    f
                                
                            
                            
                                
                                    1
                                
                                
                                    A
                                
                            
                        
                     , and its parameters, because that formula is a way of representing battery voltage/potential using overpotential and average values at the anode and cathode (Speltino p. 3278, col. 1: lines 10-13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Balasingam et al. (US 20140244193 A1) discloses Battery State of Charge Tracking, Equivalent Circuit Selection and Benchmarking.
Zhang et al. (CN 105093114) discloses a Battery Online Modelling and Charge State of the Joint Estimation Method and System.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        11/22/2021

/DANIEL R MILLER/Primary Examiner, Art Unit 2863